DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 11/05/20 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 101/112(a) rejections of claim 24 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-29
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: 2 and 3
Amended claims: 1, 4-6, 20-22, and 24
New claims: 30-32
Claims currently under consideration: 1 and 4-32
Currently rejected claims: 1 and 4-32
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 20-22 and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over GRAS Notice (GRAS Notice, No. 498, June 12, 2014).
Regarding claim 1, GRAS Notice discloses an allulose syrup comprising a dry solids content (i.e. brix value) of 30.0% minimum that comprises allulose in an amount >10.0% by weight on a dry solids basis, and wherein the pH may be in the range from 3.0-7.0 (p. 5, Product 2 – Liquid Form table). The ranges encompass the claimed ranges of a dry solids content of 70-80% by weight, allulose in an amount of at least 90% by weight on a dry solids basis, and a pH prima facie obvious in light of the disclosure, which would render claim 1 obvious to a skilled practitioner.
As for claims 4-9 and 30-32, the disclosed ranges detailed in relation to claim 1 encompass the claimed ranges. As such, the claimed ranges and consequently the claims are considered obvious to a skilled practitioner according to the same rationale detailed for claim 1.
As for claim 20, GRAS Notice effectively discloses the composition of claim 1 as described previously, which implicitly includes a process for producing such a syrup that simply comprises: providing the syrup, adjusting the dry solids content so that it is from 70-80% by weight, adjusting the allulose content such that it is present in an amount of at least 90% by weight on a dry solids basis, and controlling the pH of the syrup so that it is from 3.0-5.0 (p. 4, ¶1; p. 5, Product 2 – Liquid Form table; p. 6).
As for claims 21 and 22, the disclosed ranges detailed in relation to claims 1 and 20 encompass the claimed ranges. As such, the claimed ranges and consequently the claims are considered obvious to a skilled practitioner according to the same rationale detailed for claims 1 and 20.
As for claim 24, GRAS Notice discloses using the allulose syrup in the preparation of a food or beverage product (p. 2, ¶3), which implicitly involves adding the syrup to the food or beverage.
As for claim 25, GRAS Notice discloses a food or beverage product comprising an allulose syrup according to claim 1 and at least on additional food or beverage ingredient (p. 2, ¶4).
As for claim 26, GRAS Notice discloses the additional ingredient as including water (p. 2, Table 1, where beverages would include water).
As for claims 27-29, GRAS Notice effectively discloses the composition of claim 1. MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the claimed syrup and that of the GRAS Notice are substantially identical in composition, the claimed shelf life is presumed to be inherent. As such the claim shelf life of at least 3 months for compositions comprising an allulose content of >80% by weight on a dry solids basis (claim 27), >90% by weight on a dry solids basis (claim 28), and >95% by weight on a dry solids basis (claim 29) is considered to be obvious to a skilled practitioner due to being presumed as being an inherent property of the syrup disclosed in GRAS Notice.
Claims 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over GRAS Notice (GRAS Notice, No. 498, June 12, 2014) in view of Fujihara et al. (U.S. 2009/0304891 A1).
Regarding claim 10, GRAS Notice discloses the syrup of claim 1.
The reference does not explicitly disclose the syrup as comprising less than 1000 ppm hydroxymethylfurfural (HMF).
However, Fujihara et al. discloses the production of a psicose syrup having a purity of “99% or more” ([0027]).
It would have been obvious to one having ordinary skill in the art to have produced an allulose syrup according to the GRAS Notice having an HMF content of less than 1000 ppm. Given the relatively broad ranges of dry solids content and allulose content disclosed in the GRAS Notice, a skilled practitioner would have been motivated to consult Fujihara et al. for more specific instruction regarding the production of allulose syrup. Since Fujihara et al. discloses that such syrups may be produced having allulose in an amount as high as “99% or more” ([0027]), the production of an allulose syrup with impurity concentrations approaching 0% would be obvious. Accordingly, the production of an allulose syrup with less than 1000 ppm HMF would be obvious to a skilled practitioner, especially where the present specification indicates that such an impurity materializes only upon extended storage of such a syrup (Specification, p. 2, ll. 27-30).
Regarding claim 12, GRAS Notice discloses the syrup of claim 1.
The reference does not explicitly disclose the syrup as comprising less than 10 ppb isovaleraldehyde.
However, Fujihara et al. discloses the production of a psicose syrup having a purity of “99% or more” ([0027]).
It would have been obvious to one having ordinary skill in the art to have produced an allulose syrup according to the GRAS Notice having an isovaleraldehyde content of less than 10 ppb. Given the relatively broad ranges of dry solids content and allulose content disclosed in the GRAS Notice, a skilled practitioner would have been motivated to consult Fujihara et al. for more specific instruction regarding the production of allulose syrup. Since Fujihara et al. discloses that such syrups may be produced having allulose in an amount as high as “99% or more” ([0027]), the production of an allulose syrup with impurity concentrations approaching 
Regarding claim 13, GRAS Notice discloses the syrup of claim 1.
The reference does not explicitly disclose the syrup as comprising less than 2 ppb 2-aminoacetophenone.
However, Fujihara et al. discloses the production of a psicose syrup having a purity of “99% or more” ([0027]).
It would have been obvious to one having ordinary skill in the art to have produced an allulose syrup according to the GRAS Notice having a 2-aminoacetophenone content of less than 2 ppb. Given the relatively broad ranges of dry solids content and allulose content disclosed in the GRAS Notice, a skilled practitioner would have been motivated to consult Fujihara et al. for more specific instruction regarding the production of allulose syrup. Since Fujihara et al. discloses that such syrups may be produced having allulose in an amount as high as “99% or more” ([0027]), the production of an allulose syrup with impurity concentrations approaching 0% would be obvious. Accordingly, the production of an allulose syrup with less than 2 ppb 2-aminoacetophenone would be obvious to a skilled practitioner.
Claims 11, 14-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over GRAS Notice (GRAS Notice, No. 498, June 12, 2014) in view of Freedman (“Sulphur Dioxide in Foods and Beverages: Its Use as a Preservative and Its Effect on Asthma,” Br. J. Dis. Chest (1980) 74, 128-134).
Regarding claim 11, GRAS Notice discloses the syrup of claim 1.
The reference does not explicitly disclose the syrup as comprising sulfur dioxide in an amount of from 0.1-20 ppm.
However, Freedman disclose that sulfur dioxide is widely used as a preservative in food and beverage products (p. 128, ¶1) in an amount as high as 350 ppm (p. 132, ¶3).
It would have been obvious to one having ordinary skill in the art to have added sulfur dioxide in an amount of 0.1-20 ppm to the allulose syrup of claim 1. GRAS Notice indicates that the syrup may be used in numerous food products (pp. 2-3, Table 1) that are well-known to be subject to extended storage periods. A skilled practitioner would be motivated to ensure the stability of both the syrup and any food products to which it may be added and would thus be prompted to consult Freedman for appropriate mechanisms for ensuring stability. Since Freedman teaches the addition of sulfur dioxide to food products as a preservative (p. 128, ¶1), the addition of sulfur dioxide in an amount of 0.1-20 ppm to allulose syrup produced according to GRAS Notice would be obvious to a skilled practitioner.
Regarding claim 14, GRAS Notice discloses the syrup of claim 1.
The reference does not explicitly disclose the syrup as comprising one or more additives.
However, Freedman disclose that sulfur dioxide is widely used as a preservative in food and beverage products (p. 128, ¶1).
It would have been obvious to one having ordinary skill in the art to have added sulfur dioxide as an additive to the allulose syrup of claim 1. GRAS Notice indicates that the syrup may be used in numerous food products (pp. 2-3, Table 1) that are well-known to be subject to extended storage periods. A skilled practitioner would be motivated to ensure the stability of both the syrup and any food products to which it may be added and would thus be prompted to consult Freedman for appropriate mechanisms for ensuring stability. Since Freedman teaches the addition of sulfur dioxide to food products as a preservative (p. 128, ¶1), the addition of sulfur 
As for claim 15, the sulfur dioxide of Freedman is described as being a preservative and antioxidant (p. 128, ¶¶1-2), which indicates that sulfur dioxide would be a stability-enhancing additive.
As for claim 16, Freedman disclose that sulfur dioxide as being added in an amount as high as 350 ppm (0.035% by weight) (p. 132, ¶3), which falls within the claimed range of around 0.01-2.0% by weight.
As for claim 17, Freedman discloses the sulfur dioxide as being an anti-oxidant (p. 128, ¶¶1-2).
Regarding claim 23, GRAS Notice effectively discloses the process of claim 20.
The reference does not explicitly disclose the process as comprising adding one or more additives to the syrup.
However, Freedman disclose that sulfur dioxide is widely used as a preservative in food and beverage products (p. 128, ¶1).
It would have been obvious to one having ordinary skill in the art to have added sulfur dioxide as an additive to the allulose syrup of claim 1. GRAS Notice indicates that the syrup may be used in numerous food products (pp. 2-3, Table 1) that are well-known to be subject to extended storage periods. A skilled practitioner would be motivated to ensure the stability of both the syrup and any food products to which it may be added and would thus be prompted to consult Freedman for appropriate mechanisms for ensuring stability. Since Freedman teaches the addition of sulfur dioxide to food products as a preservative (p. 128, ¶1), the addition of sulfur .
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over GRAS Notice (GRAS Notice, No. 498, June 12, 2014) in view of Freedman (“Sulphur Dioxide in Foods and Beverages: Its Use as a Preservative and Its Effect on Asthma,” Br. J. Dis. Chest (1980) 74, 128-134) as applied to claims 17 and 14 above, and further in view of Oshima et al. (Oshima, H., Ozaki, Y., Kitakubo, Y., and Hayakawa, S., “Decrease in the D-Psicose Content of Processed Foods Fortified with a Rare Sugar,” Food Science and Technology, 20 (2), 415-421 (2014)).
Regarding claim 18, GRAS Notice discloses the syrup of claim 1.
The reference does not explicitly disclose the syrup as comprising buffer at a concentration of around 0.01-2.0% by weight.
However, Oshima et al. suggests that compounds such as D-psicose are easily degraded via the Maillard reaction (pp. 415-416, bridging paragraph), and indicates buffers may be utilized to modify the pH of such compositions (p. 416, column 2, ¶1). Oshima et al. found that “higher initial pHs resulted in higher levels of D-psicose degradation, browning” (p. 417, column 1, ¶3 – column 2, ¶1) and concluded that D-psicose undergoes relatively minimal degradation in acidic environments (p. 420, column 1, ¶4).
It would have been obvious to one having ordinary skill in the art to add a buffer to the allulose syrup of claim 1. GRAS Notice indicates that the syrup may be used in numerous food products (pp. 2-3, Table 1) that are well-known to be subject to extended storage periods. A skilled practitioner would be motivated to ensure the stability of both the syrup and any food products to which it may be added and would thus be prompted to minimize degradation of the 
 Regarding claim 19, Oshima et al. discloses the use of sodium acetate/acetic acid as a buffer (p. 416, column 2, ¶1). The incorporation of such a buffer would be obvious for the reasons detailed previously in relation to claim 18. Thus, the use of an additive that is acetic acid and salts thereof would be obvious.
Response to Arguments
Claim Rejections - 35 U.S.C. § 101/112: Applicant has overcome the 35 U.S.C. § 101/112(a) rejections of claim 24 based on amendment to the claim. Accordingly, the 35 U.S.C. § 101/112(a) rejections have been withdrawn.
Claim Rejections - 35 U.S.C. § 103(a) of claims 1-9, 20-22 and 24-29 over GRAS Notice; claims 10, 12 and 13 over GRAS Notice and Fujihara et al.; claims 11, 14-17 and 23 over GRAS Notice and Freedman; claims 18 and 19 over GRAS Notice, Freedman, and Oshima et al.: 
Applicant first argued that the disclosure of the GRAS Notice is particularly broad and that the claims are directed to much narrower ranges for various parameters (Applicant’s Remarks, p. 6, ¶8 – p. 7, ¶1). Applicant argued that advantageous stability properties arise for a syrup having the claimed parameters that would not arise for a syrup outside the claimed parameters that would still fall within the scope of the disclosure of the GRAS Notice (Applicant’s Remarks, p. 7, ¶¶2-3). Applicant again asserted that the claimed dry solids content resulted in a composition that exhibited particularly long-term stability (Applicant’s Remarks, p. 7, ¶5 – p. 8, ¶1). Similarly, Applicant argued that the claimed pH range is simultaneously optimized for all of allulose stability and color/HMF formation (Applicant’s Remarks, p. 8, ¶2).
However, MPEP 2144.05 I states: “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Since the claimed ranges lie inside the ranges disclosed in the prior art, Examiner maintains that the claimed ranges are prima facie obvious. The breadth alone of the disclosed ranges compared to the claimed ranges is not sufficient to deem the claimed ranges non-obvious. For instance, producing a syrup according to the reference would necessarily involve selecting single values within the disclosed ranges. Applicant’s claim does not amount to anything more than simply producing a syrup with parameter values that fall within the disclosed ranges.
MPEP 2144.05 III then states: “Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. ‘The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.’” Applicant has attempted to show the criticality of the claimed ranges based on the unexpected 
Applicant further argued that additionally-cited secondary references do not remedy the alleged deficiencies of the GRAS Notice (Applicant’s Remarks, p. 8, ¶4).
However, Examiner maintains that no such deficiency exists and that the secondary references are adequate for all that is relied on in the present claim rejections.
The rejections of claims 1 and 4-29 have been maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Claims 1 and 4-32 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793